The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the communication filed on 04/19/2021. Claims 1-20 were pending in the application. Claims 1-4, 6-8 and 10-21 have been allowed. Claim 5 and 9 are cancelled. Claim 21 is added new. Claim 1, 12 and 21 are independent claims.

TERMINAL DISCLAIMER 
The terminal disclaimer filed on 07/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,010,453 B2 (application no. 15/926,814) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s claim amendment filed on 07/18/2022 have been fully considered. Based on the claim amendment as proposed, examiner finds claim 1-4, 6-8, 10-21 allowable.

EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-4, 6-8 and 10-21 are allowed. The following is an examiner’s statement of reasons for allowances:   
The prior art of record Brueck (US Patent Application Publication No 2011/0058675 A1) teaches the computing environment 100 that includes a key server 130, sometimes referred to as a Digital Rights Management (DRM) server. The key server 130 provides access control information to the client device 104 to control access to a subset of all the copies of the requested media content to be delivered over the Internet 106. When the media content has been encoded and stored on the content server 102, the key server 130 receives access information, for example, encryption key(s) to control access to the media content stored on the content server 102.
The prior art of record Chow (US Patent Application Publication No 2015/0256867 A1) teaches encrypting the video on demand content item that may include digital right management (DRM) or other methods of making the VOD content item secure against misuse, copying or other unauthorized acts. The VOD content item is selected and is proactively pushed to multiple electronic devices. Such as by multicasting content to a group of set top box devices in a particular geographic region. In a particular embodiment, the encrypted VOD content item is automatically deleted or otherwise made unplayable at each electronic device when the validity time period has elapsed.
The prior art of record Baldwin (US Patent Application Publication No 2017/0124297 A1) teaches that if the user's request is approved, digital content delivery system 104 can transmit a message to client-side digital content delivery device 106 indicating that the request has been approved. The message can cause client side digital content delivery device 106 to unauthorize one or more viewing device. In response to authorization module 602 detecting that client-side digital content delivery device 106 has been unpaired from the viewing device (i.e., the connection between client-side digital content delivery device 106 and the viewing device has been broken), remedial action module 120 can execute a remedial action.
But none of the reference mentioned above teaches “wherein the DRM data comprises a stoppage time, wherein the second user device receives a command to re-enable the second user device to play the digital content; and in response to a number of times viewed exceeding a watch limit for playing the digital content, the first user device receives a delete command from the multi-device DRM server to delete the digital content that is available at least at the first user device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433